

116 S1239 IS: Regulatory Oversight Barring Obnoxious Calls and Texts Act of 2019
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1239IN THE SENATE OF THE UNITED STATESApril 30, 2019Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission to establish within the Enforcement Bureau of the
			 Commission a division that specifically addresses the issue of robocalls,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Regulatory Oversight Barring Obnoxious Calls and Texts Act of 2019 or the ROBO Calls and Texts Act. 2.Robocall Division in FCC Enforcement Bureau (a)EstablishmentNot later than 1 year after the date of the enactment of this Act, the Commission shall establish within the Enforcement Bureau of the Commission a division, to be known as the Robocall Division, that specifically addresses the issue of robocalls.
 (b)ResponsibilitiesThe Division shall have the following responsibilities: (1)Ensure consumer protection and compliance with Federal laws relating to public safety and robocalls.
 (2)Serve as a line of communication between the Federal Government and the communications industry to coordinate efforts to combat robocalls on both sides.
 (3)Actively manage consumer complaints regarding robocalls and address those complaints in a timely manner.
 (4)Serve as a line of communication between the Commission and other related Federal agencies, including the Federal Bureau of Investigation, the Consumer Financial Protection Bureau, the Federal Trade Commission, the Department of Justice, and the Treasury Inspector General for Tax Administration, regarding the issue of robocalls.
 (5)Any other responsibility that the Commission determines— (A)is necessary to prevent robocalls; and
 (B)does not unnecessarily— (i)block benign calls or text messages; or
 (ii)complicate the user experience. 3.Other FCC responsibilities relating to robocalls (a)Technological standards (1)In generalNot later than 90 days after the date of the enactment of this Act, the Commission shall promulgate regulations under section 227 of the Communications Act of 1934 (47 U.S.C. 227) that compel telecommunications providers to adopt technological standards to prevent robocalls.
 (2)UpdatesThe Commission shall periodically update the regulations promulgated under paragraph (1) as the Commission considers appropriate.
 (b)ResearchThe Commission shall dedicate a portion of the staff of the Commission to conducting research that— (1)advances technology to prevent robocalls;
 (2)investigates technology that facilitates the origination of robocalls; and (3)otherwise assists the Division in carrying out its responsibilities under section 2(b).
 (c)Educational resources and materialsThe Commission shall develop, and provide to the general public, educational resources and materials that inform users of a voice service or text messaging service of the risks associated with robocalls.
 4.DefinitionsIn this Act: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)DivisionThe term Division means the Robocall Division established under section 2(a). (3)RobocallThe term robocall means a call made (including a text message sent)—
 (A)using equipment that makes a series of calls to stored telephone numbers, including numbers stored on a list, or to telephone numbers produced using a random or sequential number generator, except for a call made using only equipment that the caller demonstrates requires substantial additional human intervention to dial or place a call after a human initiates the series of calls; or
 (B)using an artificial or prerecorded voice.